Citation Nr: 1133067	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-03 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from December 1967 to April 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of March 2005 issued by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  Following a review of the claims folder, the Board, in January 2010, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence.  The claim has since been returned to the Board for review.  

Upon further review, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board, in January 2010, remanded the claim to, among other things, obtain a medical examination of the appellant in order to discover whether his service-connected disabilities (asbestosis and bilateral hearing loss) prevented him from obtaining and maintaining gainful employment.  The AMC was also tasked in obtaining the appellant's Social Security Administration (SSA) records, which, the Board would note, was accomplished.  

The record shows that the appellant underwent a VA examination in April 2010.  The examiner was tasked by the Board to proffer an opinion as to whether the appellant was unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  Per the examination report, the examiner did review the claims folder and the appropriate medical documents prior to the examination.  However, the examiner failed to provide an opinion as to whether the appellant's service-connected disorders prevented him from obtaining employment.  Instead, the examiner wrote that the appellant had "stable asbestosis" and "status post remote subarachnoid hemorrhage with residual chronic encephalopathy."  

After reviewing the results, the Board finds there has not been substantial compliance with its January 2010 remand instructions.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted for remands by the Board that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this instance, the Board believes that the examination results are inadequate and that any decision predicated upon those results would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned to the AMC so that another examination, which contains definitive opinions, may be obtained.

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AMC for the following development:

1.  The AMC must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) are fully complied with and satisfied as to the issue now on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal.

2.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2009 for his service-connected disabilities and his nonservice-connected disorders, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The AMC should specifically ask for the names and locations of all of the appellant's private care providers.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

3.  The RO/AMC should make arrangements with the appropriate VA medical facility for the appellant to be afforded a general medical examination to determine the nature, severity, and extent of all service-connected disabilities.  All indicated tests or studies deemed necessary should be done.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the appropriate examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

Following examination, the examiner should opine whether the appellant's service-connected disabilities of asbestosis and bilateral hearing loss prevent the appellant from being gainfully employed.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached in a legible report.  The examiner should specifically discuss the assertions made by the appellant concerning his unemployability and any past inconsistent/contradictory medical opinions previously given.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.  The results proffered by the examiner must reference the complete claims folders and it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report and social and industrial survey.  If the reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC should readjudicate the issue now on appeal.  The AMC is reminded that in evaluating whether a TDIU may be granted, it must make a specific determination as to whether the claim should be referred to the Director, VA Compensation and Pension, based on the granting or denying of a TDIU on an extraschedular basis.  A discussion of whether it will refer the claim to the Director, VA Compensation and Pension, should be included in the supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided an SSOC regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

